—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered December 6, 2000, which granted the defendant’s motion to dismiss the complaint and denied her cross motion, inter alia, for leave to amend the notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the complaint, as the plaintiff failed to provide a correct description of the location of the accident in her notice of claim (see, Brown v City of New York, 265 AD2d 284; Caselli v City of New York, 105 AD2d 251, 253). Furthermore, the Supreme Court providently exercised its discretion in denying the plaintiff’s cross motion for leave to serve an amended notice of claim (see, General Municipal Law § 50-e [6]; Flanagan v County of Westchester, 238 AD2d 468; Zapata v City of New York, 225 AD2d 543). The original notice of claim gave a de*308scription of the alleged accident site which was clearly erroneous on its face. After receiving the notice of claim, the defendant noted the error and requested that the plaintiff provide a more specific description of the place where the alleged claim arose. The plaintiff did not respond to this request. Approximately 10 months later and over a year after the accident, the defendant learned of the correct location of the accident site when it moved to dismiss the complaint. Leave to amend was properly denied since the defendant would be prejudiced, as it was unable to conduct a proper investigation while the facts surrounding the incident were still fresh (see, Jones v City of New York, 277 AD2d 286; Bayer v City of Long Beach, 275 AD2d 433; Raisner v City of New York, 272 AD2d 460; Matter of Brevete v City of New York, 272 AD2d 333). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.